•Opinion by
Judge Peters:
It was important that appellant should have proved by the subscribing witnesses if there were any, that Ralph Stewart executed the bond under which he asserts claim. Without some evidence of the execution of the bond, or of the signature of Ralph Stewart to the writing, appellant cannot successfully assert claim to the land against the heirs. The paper presented to Brown when the answer was drawn purported to be a bond for a title for the land, but Brown does not prove that the signature to it was Ralph Stewart’s, nor that he ever heard him acknowledge it nor that he knew the signature to it to be R. Stewart’s. We are not therefore prepared to say that the evidence was *320sufficient to establish the execution, and. existence of the asserted bond.

Brown & Dawson, for appellants.


L. T. Moore, for appellee.

Wherefore the judgment is affirmed.